Per Curiam,
there can be no implied statute of limitations against the public, and in this instance there is certainly no express one. There must be some particular time appointed to sell unseated land for taxes; and a biennial period was thought more convenient and effective than an annual one. It was adopted to give comparative ease to the landholder by relieving him from the constant apprehension of having his land sold when his attention might be drawn to other matters. It was thought another year might be allowed him to pay, without detriment to the county. The Act of 1815, by which it was allowed, is a supplement of the Act of 1804, which declares in the second section of it that “ the collection of taxes already laid or that hereafter shall be laid,” should not be enforced till the expiration of a year from the assignment. ' This provision is general and sweeping; and the supplemental Act adds no more to it than permanently to fix a day in every other year for the commencement of the sales. Such has been the general understanding; and to introduce another interpretation now, would make havoc of many titles. There must doubtless be hard cases under the general practice—and Murray v. Guildford was one of them—but it is the province of the legislature, not of the judiciary, to provide prospective relief.
The other point is equally clear. The tenant in possession, wearing the external badges of ownership, was the person to receive notice. He was a tortfeasor, and the party had nothing to do with any one else. He was not bound to know or seek the landlord, or to go beyond the premises, which was the proper place for service.
Judgment affirmed.